Mathews, J.,
delivered the opinion of the court.
This case is in principle precisely like that of Parker vs. the same defendants, which was decided during February term last, and must consequently receive a judgment similar to the one then rendered. Vide ante, 169.
*427It is, therefore, ordered, adjudged and decreed, that the - t , „ ,. _. . ' judgment of the District Court be annulled, avoided and _ reversed; that the cause he remanded, to be proceeded in according to law, and that the appellees pay the cost of the appeal.